Citation Nr: 0730394	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  02-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
knee instability.

2.  Entitlement to a rating in excess of 10 percent for left 
knee post-traumatic patellofemoral malalignment syndrome with 
chondromalacia of the patellofemoral joint.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1983 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision from the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA) which increased the veteran's 
evaluation to 20 percent for service-connected left knee 
instability.  The case was remanded for additional 
development in March 2003 and May 2005.  A subsequent rating 
decision by the Appeals Management Center (AMC) in May 2007 
granted a separate 10 percent rating for left knee post-
traumatic patellofemoral malalignment syndrome with 
chondromalacia of the patellofemoral joint.  The Board finds 
the assigned left knee disability ratings are inextricably 
intertwined matters within the issue developed for appellate 
review.  For the sake of administrative convenience they are 
addressed as separate issues on appeal.

In November 2002, the veteran presented personal testimony at 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's service-connected left knee instability 
disability is presently manifest by no more than moderate 
recurrent lateral instability.
3.  The veteran's service-connected left knee post-traumatic 
patellofemoral malalignment syndrome with chondromalacia of 
the patellofemoral joint is presently manifest by left knee 
flexion to 130 degrees and extension to 0 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

2.  The criteria for a rating in excess of 10 percent for 
left knee post-traumatic patellofemoral malalignment syndrome 
with chondromalacia of the patellofemoral joint have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in October 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

In this case, the service medical records show the veteran 
complained of knee pain in August 1983 and May 1985.  
Additional records from May and July 1985 noted grinding and 
patellar compression.  In September 1985 service connection 
was established for patellar femoral syndrome, left knee, 
with an evaluation of 10 percent.


The veteran stated in October 2000 that he was no longer able 
to fulfill his job duties as a shipper/receiver due to his 
left knee disorder.  He stated his knee was a constant source 
of pain and decreased his mobility.  He requested a higher 
rating for the knee.

In a medical statement dated in October 2000, a VA staff 
physician noted the veteran had an intra-patellar 
protuberance of the left knee that forced him to wear a 
brace.  The physician stated that it was unusual for a person 
of the veteran's age to suffer this type of impairment.

On VA examination in January 2001, the veteran stated he had 
progressive difficulties with his knee.  He stated he 
couldn't bend or lift objects due to pain.  He reported that 
his knee would buckle at times, and at other times it would 
lock into position.  He experienced daily pain and said there 
were times that he couldn't perform his job responsibilities 
because of his knee.  Objective examination showed that the 
veteran required a brace on his left knee to improve 
stability.  His posture and gait were normal.  The left knee 
appeared abnormal.  The examiner noted a small effusion and 
crepitus with flexion at the knee.  There was instability 
with both varus and valgus maneuvers.  Flexion of the left 
knee was to 125 degrees and extension was to 0 degrees.  
McMurray's test was abnormal.  There was no DeLuca issue 
regarding the knee.  X-rays revealed normal alignment with no 
evidence of joint effusion.  The diagnosis was no change from 
the previous examination with marked abnormality and 
instability of the knee joint.  The January 2001 VA examiner 
provided an addendum to his examination report which was to 
the effect that a March 2001 magnetic resonance image (MRI) 
revealed very mild early degenerative changes involving the 
patellofemoral compartment.  He indicated that the diagnosis 
should be osteoarthritis left knee, .

At his November 2002 hearing before the undersigned Veterans 
Law Judge, the veteran reported that he had sharp severe pain 
whenever he had to lift heavy weights.  His stated his knee 
pain caused him to miss six days of work during the previous 
year.  He self-medicated with heat, cold, and Tylenol.  His 
pain restricted him to doing office work.  Additionally, he 
stated he could no longer do activities with his daughter 
that he previously could, such as bowling.  He stated that 
his knee would lock up four to five times a week.  Other 
times, his knee was unstable.  On a pain scale of one to ten 
with ten being extreme pain, he said that most of the time 
his pain rated an eight.  He reported he had worn a knee 
brace for three years.

VA outpatient records from January 2001 to September 2004 
detailed the veteran's intermittent left knee pain with 
periodic exacerbations.  They also documented occasional 
instability and his need to use a brace.  Throughout this 
time, essentially the same complaints and findings were 
recorded.  A September 2004 treatment note reported that the 
veteran stated he thought his job might be jeopardized due to 
the worsening of his left knee disorder.

In an October 2004 , the veteran indicated that he had 
problems with his knee locking up when trying to perform job 
functions.  He was not sure how much longer he could continue 
to perform his everyday job requirements.  He stated his job 
required a large amount of walking and reported that the 
walking wore him down.  

In an October 2004 statement in support of the claim an 
acquaintance and co-worker stated the veteran could no longer 
perform his job responsibilities as a warehouse manager as 
well as he once could.  The co-worker recalled seeing the 
veteran's swollen knee and stated that he had appeared to be 
in great pain.

On VA examination in December 2004, the veteran reported 
worsening knee pain.  He stated he had difficulty bending and 
lifting.  His pain was chronically sharp and rated a seven or 
eight on a 0/10 pain scale.  His knee occasionally locked and 
would shift to the left.  On objective examination, his knees 
were symmetrical without swelling, crepitus, click, or 
physical effusion.  There was no joint line tenderness.  Left 
knee flexion was to 130 degrees.  He could squat and duck 
walk.  His knees were stable to varus and valgus stress.  He 
could perform ten leg knee extensions without effort with a 
two-pound weight on his knee.  X-rays showed slight effusion, 
but no evidence of degenerative changes.  The diagnosis was 
small effusion to the left knee.  An addendum dated 
February 2005 indicated that the claim file was reviewed and, 
in essence, that no changes were warranted in the reported 
findings from the December 2004 examination.

On VA examination in August 2005, the veteran stated that he 
had no prior surgery on his left knee and that a private 
physician had told him that he had cartilage damage.  He 
stated he experienced constant pain and persistent tenderness 
with occasional episodes of his knee giving way.  He had 
difficulty getting in and out of trucks and climbing stairs 
at work.  He could no longer participate in sports and could 
not play various games with his daughter.  The physician 
noted that he reviewed the claims folder.

On objective examination, the physician noted that the 
veteran did not limp and did not require the use of external 
support.  He did not appear to favor his left knee.  Active 
and passive flexion was to 130 degrees and extension was to 0 
degrees.  Repeating this maneuver three times elicited no 
complaints of pain or instability.  There was audible and 
palpable clicking as the patella moved from flexion to 
extension and grating and crepitation were noted.  The 
examiner also reported a loss of muscle bulk in the left 
lower thigh.  There was moderate laxity suggesting ligament 
insufficiency on passive varus strain with the knee in full 
extension.  There was no effusion.  The diagnosis was post-
traumatic patellofemoral malalignment syndrome with 
chondromalacia and osteoarthritis of the patellofemoral 
joint.  There was also a diagnosis of mild chronic lateral 
ligament insufficiency, left knee.  A February 2006 addendum 
stated that the use of the term "osteoarthritis" could not 
be substantiated on the basis of the December 2004 X-ray, 
which showed no degenerative changes.  The examiner revised 
his previous diagnosis to post-traumatic patellofemoral 
malalignment syndrome with chondromalacia of the 
patellofemoral joint.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2007)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

501
9
Bursitis

The diseases under diagnostic codes 5013 through 5024 
will be rated on limitation of motion of affected parts, 
as arthritis, degenerative, except gout which will be 
rated under diagnostic code 5002.

5256
Knee, ankylosis of:


Extremely unfavorable, in flexion at an angle of 
45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10°
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:


Recurrent subluxation or lateral instability:



Severe
30


Moderate
20


Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

5260
Leg, limitation of flexion of:


Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

5261
Leg, limitation of extension of:


Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

 
38 C.F.R. § 4.71, plate 2 (2006)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Analysis

Based on a review of the evidence, the Board finds the 
primary disability associated with the veteran's service-
connected left knee disability is presently manifest by no 
more than moderate recurrent lateral instability of the knee.  
The Board finds the August 2005 examiner description of 
"moderate laxity" persuasive regarding the moderate nature 
of the veteran's disorder.  In fact, the diagnosis provided 
was mild chronic lateral ligament insufficiency.  Under 
Diagnostic Code 5257, moderate recurrent subluxation or 
lateral instability of the knee is rated at 20 percent.  
There is no evidence of severe recurrent subluxation or 
lateral instability for a rating in excess of 20 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Therefore, an 
increased rating for a left knee disorder manifested by 
recurrent subluxation or lateral instability is not 
warranted.

The Board notes that in addition to the current rating of 20 
percent under Diagnostic Code 5257, a separate 10 percent 
rating has been established under Diagnostic Code 5099-5019 
and evaluated under the criteria of Diagnostic Code 5003 for 
left knee post-traumatic patellofemoral malalignment syndrome 
with chondromalacia of the patellofemoral joint.  These 
criteria are considered to be most appropriate for the 
veteran's separate left knee disability manifestations of 
limitation of motion and function due to pain.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  The most recent VA 
examinations in December 2004 and August 2005 revealed knee 
flexion to 130 degrees and extension to 0 degrees.  The 
overall evidence of record does not demonstrate flexion 
limited to 30 degrees or extension limited to 10 degrees, 
including as result of pain and dysfunction, as required for 
a higher or additional separate rating for limitation of leg 
motion.  Therefore, a rating in excess of 10 percent for left 
knee post-traumatic patellofemoral malalignment syndrome with 
chondromalacia of the patellofemoral joint is not warranted.

The Board has also considered alternative Diagnostic Codes, 
but finds no basis for any additional higher or separate 
ratings.  The current medical evidence of record does not 
show and the veteran has not otherwise complained of 
ankylosis.  There is no evidence of the removal or 
dislocation of semilunar cartilage.  As such, the provisions 
of Diagnostic Codes 5256, 5258, 5259 are not for application 
and, accordingly, an increased rating for the veteran's left 
knee disorder may not be assigned pursuant to these 
provisions.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board notes the veteran has 
stated that his knee disorder interferes with his ability to 
perform his job; however, the record shows that during the 
course of the appeal he was promoted from the position of 
shipper/receiver to warehouse manager.  The Board also notes 
that the veteran stated in his hearing that he had missed six 
days of work in the previous year due to knee pain.  While 
the veteran's service-connected left knee disabilities 
clearly demonstrate a physical impairment, there is no 
probative evidence of a marked interference with employment.  
These matters are adequately rated under the available 
schedular criteria.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to a rating in excess of 20 percent for left knee 
instability is denied.

Entitlement to a rating in excess of 10 percent for left knee 
post-traumatic patellofemoral malalignment syndrome with 
chondromalacia of the patellofemoral joint is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


